Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 10, 2016

The Court of Appeals hereby passes the following order:

A16A0883. LINDSEY DANIEL v. ATHENS CHEVROLET, INC.

      Lindsey Daniel filed a tort action against Athens Chevrolet, Inc. The trial court
entered a judgment in her favor in the amount of $1,500 in nominal damages plus
$265 in costs. Daniel then filed this direct appeal. We, however, lack jurisdiction.
      Where a money judgment in an action for damages totals $10,000.00 or less,
a party must follow the discretionary appeal procedures to obtain appellate review.
See OCGA § 5-6-35 (a) (6). Because Daniel failed to follow the required procedure,
her appeal is hereby DISMISSED for lack of jurisdiction. See Hill v. Rose Electric
Co., 220 Ga. App. 603 (469 SE2d 844) (1996).

                                       Court of Appeals of the State of Georgia
                                                                            02/10/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.